Montgomery, Judge.
This was a bill filed by one partner against his co-partner for an account. The business of the partnership was broken up by the raid of General Wilson, on the 16th April, 1865. The bill alleges that, by the terms of the partnership, the defendant’s intestate received and paid out all moneys of the concern and kept the books; that large profits were made, all of which went into the hands of the defendant’s intestate, and that he had never accounted with complainant. The answer denies the partnership, but with that we have nothing to do, as the bill was dismissed, on motion of defendant, for want of a tax affidavit. In considering the correctness of the dismissal, we must assume the allegations of the bill to be true, and if they are, it was the business of the defendant to pay the taxes, by the terms of the partnership, to say nothing of the impossibility of the complainant’s making an intelligent return of his interest, with no data to found it upon.
Judgment reversed.